Case 4:19-cv-00480-SDJ-KPJ Document 21 Filed 08/26/21 Page 1 of 2 PageID #: 80




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 UNITED STATES OF AMERICA,                        §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §        CASE NO. 4:19-CV-480-SDJ-KPJ
                                                  §
 $48,150.00 IN UNITED STATES                      §
 CURRENCY,                                        §
                                                  §
        Defendant.                                §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On July 27, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

(the “Report”) (Dkt. #19) that the United States’ Motion for Default Judgment (the “Motion”)

(Dkt. #11) against the Defendant Property, $48,150.00 in United States currency seized from 1055

Somercotes Lane, Channelview, Texas 77530, be granted.

       Having received the Report of the United States Magistrate Judge, and no timely objections

being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       Accordingly, the United States’ Motion (Dkt. #11) against the Defendant Property is

hereby GRANTED, and all right, title, and interest in the Defendant Property is vested in the

United States. The Defendant Property shall be disposed of according to law. The Court will enter

final judgment under separate cover.
Case 4:19-cv-00480-SDJ-KPJ Document 21 Filed 08/26/21 Page 2 of 2 PageID #: 81



              So ORDERED and SIGNED this 26th day of August, 2021.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE




                                       2
